
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Neenah Paper, Inc.
  
$225,000,000
73/8% Senior Notes due 2014
  
Purchase Agreement

November 18, 2004

Citigroup Global Markets Inc.
Goldman, Sachs & Co.
J.P. Morgan Securities Inc.
As Representatives of the Initial Purchasers

c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

        Neenah Paper, Inc., a corporation organized under the laws of the State
of Delaware (the "Company"), proposes to issue and sell to the several parties
named in Schedule I hereto (the "Initial Purchasers"), for whom you (the
"Representatives") are acting as representatives, $225,000,000 principal amount
of its 73/8% Senior Notes due 2014 (the "Notes," and together with the
Guaranties (as defined below), the "Securities"). The Securities are to be
issued under an indenture (the "Indenture"), to be dated as of the Closing Date
(as defined below), among the Company, the Guarantors (as defined below) and The
Bank of New York Trust Company, N.A., as trustee (the "Trustee"). The Securities
will have the benefit of a registration rights agreement (the "Registration
Rights Agreement"), to be dated as of the Closing Date, among the Company, the
Guarantors and the Initial Purchasers, pursuant to which the Company and the
Guarantors will agree to register a new series of notes (the "Exchange Notes")
and related guaranties (the "Exchange Guaranties," and together with the
Exchange Notes, the "Exchange Securities") under the Act subject to the terms
and conditions therein specified. The Notes will be guaranteed (the
"Guaranties") by each of the entities which, upon the consummation of the
Spinoff (as defined below), will be direct and indirect subsidiaries of the
Company and which are set forth on the signature page hereto (the "Guarantors").
The use of the neuter in this Agreement shall include the feminine and masculine
wherever appropriate. Certain terms used herein are defined in Section 20
hereof.

        The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities under the Act in reliance upon exemptions
from the registration requirements of the Act.

        The Securities are being offered and sold in connection with the
distribution of all of the outstanding capital stock of the Company by its
parent, Kimberly-Clark Corporation, a Delaware corporation ("Kimberly-Clark"),
to Kimberly-Clark's shareholders (the "Spinoff"), pursuant to a distribution
agreement, to be dated as of November 30, 2004, between the Company and
Kimberly-Clark (the "Distribution Agreement"). The net proceeds of the offering
of the Securities will be used to fund a payment to a subsidiary of
Kimberly-Clark as described under the heading "Use of Proceeds" in the Final
Memorandum (as defined below). Additionally, the Company and Kimberly-Clark (or,
to the extent applicable, one of Kimberly Clark's subsidiaries) will enter into
other operative documents, to be dated as of November 30, 2004, as listed on
Annex A in connection with the transactions contemplated by the Spinoff
(collectively with the Distribution Agreement, the "Spinoff Documents").

        Concurrently with the closing of the offering, the Company and each of
the Guarantors will enter into a new $150 million senior secured revolving
credit facility with JPMorgan Chase Bank, as administrative agent, and the other
lenders signatory thereto (the "New Credit Facility").

--------------------------------------------------------------------------------




        In connection with the sale of the Securities, the Company has prepared
a preliminary offering memorandum, dated November 5, 2004 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto, the
"Preliminary Memorandum"), and a final offering memorandum, dated November 18,
2004 (as amended or supplemented at the Execution Time, including any and all
exhibits thereto, the "Final Memorandum"). Each of the Preliminary Memorandum
and the Final Memorandum sets forth certain information concerning the Company,
the Guarantors and the Securities. The Company and the Guarantors hereby confirm
that they have authorized the use of the Preliminary Memorandum and the Final
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Securities by the Initial Purchasers.

        1.    Representations and Warranties.    The Company and the Guarantors,
jointly and severally, represent and warrant to each Initial Purchaser as set
forth below in this Section 1.

        (a)   The Preliminary Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the Execution Time and on the
Closing Date, the Final Memorandum did not and will not (and any amendment or
supplement thereto, at the date thereof and at the Closing Date, will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
and the Guarantors make no representation or warranty as to the information
contained in or omitted from the Preliminary Memorandum or the Final Memorandum,
or any amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through the Representatives specifically for inclusion therein, as
specifically identified in Section 8(b) hereof.

        (b)   None of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to which the Company and the Guarantors make no representations)
has: (i) engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities or (ii) engaged in any directed selling efforts (within the meaning
of Regulation S) with respect to the Securities; and each of the Company, the
Guarantors, their respective Affiliates and each person acting on its or their
behalf (other than the Initial Purchasers, as to which the Company and the
Guarantors make no representations) has complied with the offering restrictions
requirement of Regulation S.

        (c)   The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Act.

        (d)   No registration under the Act of the Securities is required for
the offer and sale of the Securities to or by the Initial Purchasers in the
manner contemplated herein, including as set forth in Section 4(b) hereof, and
in the Final Memorandum.

        (e)   Neither the Company nor any of the Guarantors is, and after giving
effect to the offering and sale of the Securities, the application of the
proceeds thereof as described in the Final Memorandum and the consummation of
the Spinoff will be, required to be registered as an "investment company" as
defined in the Investment Company Act.

        (f)    The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.

        (g)   None of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf has paid or agreed to pay
to any person any compensation for soliciting another to purchase the Securities
(except as contemplated in this Agreement).

2

--------------------------------------------------------------------------------






        (h)   Except as disclosed under "Plan of Distribution" in the Final
Memorandum, none of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to which the Company and the Guarantors make no representations)
has taken, directly or indirectly, any action designed to or that has
constituted or would cause or result in stabilization or manipulation of the
price of the Securities.

        (i)    Each of the Company, the Guarantors and their respective
subsidiaries has been duly incorporated or formed, as the case may be, and is
validly existing as a corporation or unlimited liability company, as the case
may be, in good standing under the laws of the jurisdiction in which it is
incorporated or formed, as the case may be, with full power and authority to own
or lease, as the case may be, and to operate its properties and conduct its
business as described in the Final Memorandum, and is duly qualified to do
business as a foreign corporation or unlimited liability company, as the case
may be, and is in good standing under the laws of each jurisdiction that
requires such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect (as defined below).

        (j)    Immediately after the Spinoff, all the outstanding shares of
capital stock of each subsidiary of the Company will be duly authorized and
validly issued and will be fully paid and nonassessable, and, except as
otherwise set forth in the Final Memorandum, immediately after the Spinoff, all
outstanding shares of capital stock of the subsidiaries of the Company will be
owned by the Company either directly or through wholly owned subsidiaries free
and clear of any security interest, claim, lien or encumbrance.

        (k)   The statements in the Final Memorandum under the headings "Our
Relationship with Kimberly-Clark after the Distribution" (insofar as they
purport to describe the documents referred to therein); "Description of the
Revolving Credit Facility" (insofar as they purport to constitute a summary of
the terms of the New Credit Facility); "Description of the Notes" and "Exchange
Offer; Registration Rights" (insofar as they purport to constitute a summary of
the terms of the Securities); and "Certain U.S. Federal Income Tax
Considerations" (insofar as they purport to describe the provisions of laws and
documents referred to therein), fairly summarize in all material respects the
matters therein described.

        (l)    This Agreement has been duly authorized, executed and delivered
by the Company and each of the Guarantors; the Indenture has been duly
authorized by the Company and each of the Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company and each of the Guarantors, will constitute a legal,
valid and binding obligation of the Company and the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer or other laws affecting creditors' rights generally from
time to time in effect and to general principles of equity); the Notes have been
duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers under this Agreement, will be entitled to the benefits of
the Indenture and will constitute the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with their terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer or other laws affecting creditors' rights generally from
time to time in effect and to general principles of equity); the Exchange Notes
have been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the holders of
the Notes in exchange therefor as contemplated by the Registration Rights
Agreement and the Indenture, will have been duly executed and delivered by the
Company, will be entitled to the benefits of the Indenture and will constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer or other laws
affecting

3

--------------------------------------------------------------------------------






creditors' rights generally from time to time in effect and to general
principles of equity); the Registration Rights Agreement has been duly
authorized by the Company and each of the Guarantors and, assuming due
authorization, execution and delivery thereof by the Initial Purchasers, when
executed and delivered by the Company and each of the Guarantors, will
constitute a legal, valid and binding obligation of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer or other laws affecting creditors'
rights generally from time to time in effect and to general principles of equity
and other than the indemnification and contribution provisions in the
Registration Rights Agreement, as to which the Company and the Guarantors make
no representation or warranty); the Guarantees have been duly and validly
authorized by each of the Guarantors, and when the Guarantees have been duly
executed by the Guarantors, the Notes have been duly executed by the Company and
authenticated by the Trustee in accordance with the terms of the Indenture, and
the Notes and the Guarantees have been delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement and, with respect to
Neenah Paper Sales, Inc. and Neenah Paper Michigan, Inc. (collectively, the
"U.S. Guarantors") only, all the outstanding shares of capital stock of the U.S.
Guarantors have been contributed to the Company, the Guarantees will constitute
the legal, valid and binding obligations of each of the Guarantors entitled to
the benefits of the Indenture and enforceable against each of the Guarantors in
accordance with their terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer or other laws affecting creditors'
rights generally from time to time in effect and to general principles of
equity); and the Exchange Guarantees have been duly and validly authorized by
each of the Guarantors, and when the Exchange Guarantees have been duly executed
by the Guarantors, the Exchange Notes have been duly executed by the Company and
authenticated by the Trustee in accordance with the terms of the Indenture, and
the Exchange Notes and the Exchange Guarantees have been delivered to the
holders of the Notes and the Guarantees in exchange therefor as contemplated by
the Registration Rights Agreement and the Indenture, the Exchange Guarantees
will constitute the legal, valid and binding obligations of each of the
Guarantors entitled to the benefits of the Indenture and enforceable against
each of the Guarantors in accordance with their terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer or other
laws affecting creditors' rights generally from time to time in effect and to
general principles of equity).

        (m)  Each of the Spinoff Documents has been duly authorized by the
Company and, assuming due authorization, execution and delivery thereof by the
other parties thereto, when duly executed and delivered by the Company, will
constitute a legal, valid and binding obligation of the Company enforceable
against the Company (other than the indemnification and contribution provisions
in the Distribution Agreement, as to which the Company and the Guarantors make
no representation or warranty) in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer or other laws affecting creditors' rights generally from time to time
in effect and to general principles of equity).

        (n)   The New Credit Facility has been duly authorized by the Company
and each of the Guarantors and, assuming due authorization, execution and
delivery thereof by the other parties thereto, when duly executed and delivered
by the Company and each of the Guarantors, will constitute a legal, valid and
binding obligation of the Company and the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer or other laws affecting creditors' rights generally from time to time
in effect and to general principles of equity).

4

--------------------------------------------------------------------------------






        (o)   All conditions to the completion of the Spinoff set forth in
Article VII of the Distribution Agreement, other than the conditions set forth
in Section 7.2 with respect to the delivery of the opinion of tax counsel only
and Sections 7.6, 7.8 through 7.10 and 7.12 thereof, have been satisfied.

        (p)   No consent, approval, authorization, license, qualification,
exemption, filing with or order of any court or governmental agency or body is
required in connection with the transactions contemplated herein, in the
Indenture, in the Registration Rights Agreement or in connection with the
consummation of the Spinoff or the New Credit Facility, except (i) such as may
be required under the blue sky laws of any jurisdiction in which the Securities
are offered and sold; (ii) in the case of the Registration Rights Agreement,
such as will be obtained under the Act and the Trust Indenture Act; (iii) such
filings and notices that may be required by the appropriate Canadian provincial
securities commissions and the payment of any requisite fees therefor; (iv) such
consents, approvals and authorizations as may be required by certain Canadian
federal, provincial or local regulatory authorities in connection with the
assignment of various licenses, agreements and permits the receipt of which will
be satisfied or waived at the time the Spinoff is consummated; and (v) those
that have been obtained or made and are in full force and effect.

        (q)   None of the execution and delivery of this Agreement, the
Indenture, the Registration Rights Agreement or the New Credit Facility, the
issuance and sale of the Securities and the Exchange Securities, the
consummation of the Spinoff as described in the Final Memorandum or the
consummation of any other of the transactions herein or therein contemplated or
the fulfillment by the Company and the Guarantors of the terms hereof or
thereof, including the use of the proceeds from the offering of the Securities
as described in the Final Memorandum, will conflict with, result in a breach or
violation or imposition of (other than with respect to the New Credit Facility)
any lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or any of their respective subsidiaries pursuant to, (i) the charter
or by-laws of the Company, the Guarantors or any of their respective
subsidiaries; (ii) the terms of any material indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company, the
Guarantors or any of their respective subsidiaries is a party or bound or to
which their property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company, the Guarantors or any of
their respective subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company, the Guarantors, any of their respective subsidiaries or any of
their respective properties, which violation or default would, in the case of
clauses (ii) and (iii) above, either individually or in the aggregate with all
other violations and defaults referred to in this paragraph (q) (if any), have a
Material Adverse Effect.

        (r)   Except as noted therein, the consolidated historical financial
statements and schedules of the Company and its consolidated subsidiaries
included in the Final Memorandum present fairly the financial condition, results
of operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X under the Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved; the selected financial data set forth under the caption
"Selected Historical Combined Financial Information" in the Final Memorandum
fairly present, on the basis stated in the Final Memorandum, the information
included therein; the pro forma financial statements included in the Final
Memorandum include assumptions that provide a reasonable basis for presenting
the significant effects directly attributable to the transactions and events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, the pro forma adjustments reflect the proper application of
those adjustments to the historical financial statement amounts in the pro forma
financial statements included in the Final Memorandum, the pro forma financial
statements

5

--------------------------------------------------------------------------------






included in the Final Memorandum comply as to form with the applicable
accounting requirements of Regulation S-X under the Act, and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements.

        (s)   No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company,
the Guarantors, any of their respective subsidiaries or their respective
properties (including those actions, suits and proceedings that will be assumed
by the Company or its subsidiaries in connection with the Spinoff) is pending
or, to the knowledge of the Company and the Guarantors, threatened that if
determined adversely to the Company, the Guarantors or any of their respective
subsidiaries (i) would reasonably be expected to have a material adverse effect
on the Company's or the Guarantors' ability to perform their respective
obligations under this Agreement, the Indenture, the Securities, the
Registration Rights Agreement, the New Credit Facility or the consummation of
the Spinoff or (ii) would reasonably be expected to have a material adverse
effect on the financial condition, prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business (a "Material Adverse
Effect"), except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

        (t)    Upon completion of the Spinoff, each of the Company, the
Guarantors and their respective subsidiaries will own or lease all such
properties as are necessary to the conduct of their respective operations as
presently conducted and as set forth in the Final Memorandum, except as would
not have a Material Adverse Effect and except as set forth in or contemplated in
the Final Memorandum (exclusive of any amendment or supplement thereto).

        (u)   None of the Company, the Guarantors or any of their respective
subsidiaries is in violation or default of (i) any provision of its charter or
by-laws; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company, the Guarantors or any of their respective
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company, the
Guarantors, any of their respective subsidiaries or any of their respective
properties, as applicable, except in the case of clauses (ii) and (iii) only,
such violations or defaults as have not had or would not reasonably be expected
to have a Material Adverse Effect.

        (v)   Deloitte & Touche LLP, which has audited certain financial
statements of the pulp and paper business of Kimberly-Clark and the Company and
delivered its reports with respect to the audited combined financial statements
and schedules included in the Final Memorandum, are independent public
accountants with respect to the Company within the meaning of the Act.

        (w)  Since the date of the last audited financial statements of the
Company included in the Final Memorandum, there has not been any material
adverse change in, or affecting, the financial condition, prospects, earnings,
business or properties of the Company, the Guarantors and their respective
subsidiaries, except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

        (x)   There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
and the Guarantors of the Securities or the Exchange Securities.

        (y)   The Company, the Guarantors and their respective subsidiaries have
filed all U.S. federal, state and local, Canadian federal, provincial and local,
and foreign tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file

6

--------------------------------------------------------------------------------






would not have a Material Adverse Effect and except as set forth in or
contemplated in the Final Memorandum (exclusive of any amendment or supplement
thereto)) and have paid all taxes required to be paid by them and any other
assessment, fine or penalty levied against them, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not, if determined
adversely to the Company, the Guarantors or their respective subsidiaries, have
a Material Adverse Effect and except as set forth in or contemplated in the
Final Memorandum (exclusive of any amendment or supplement thereto).

        (z)   No labor dispute with the employees of the Company, the Guarantors
or any of their respective subsidiaries exists or is threatened, except as would
not reasonably be expected to have a Material Adverse Effect and except as set
forth in or contemplated in the Final Memorandum (exclusive of any amendment or
supplement thereto).

        (aa) The Company, the Guarantors and each of their respective
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged; and none of the Company, the
Guarantors or any of their respective subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

        (bb) No subsidiary of the Company currently is, or immediately following
the Spinoff will be, prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary's capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary's property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto).

        (cc) Except as set forth in paragraph (p)(iv) above, the Company, the
Guarantors and their respective subsidiaries possess, or immediately following
the Spinoff will possess, all material licenses, certificates, permits,
consents, orders, approvals and other authorizations issued by the appropriate
U.S. federal, state or local, Canadian federal, provincial or local, or foreign
regulatory authorities necessary to conduct their respective businesses
(collectively, the "Governmental Licenses"), and the Company, the Guarantors and
their respective subsidiaries are in compliance in all material respects with
the terms and conditions of all such Governmental Licenses; all the Governmental
Licenses are valid and in full force and effect; and none of the Company, the
Guarantors or any of their respective subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as set forth in or contemplated in the Final Memorandum (exclusive of any
amendment or supplement thereto).

        (dd) The Company, the Guarantors and each of their respective
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management's general or specific authorization; and (iv) the recorded accounting
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

7

--------------------------------------------------------------------------------






        (ee) The Company, the Guarantors and each of their respective
subsidiaries are (i) in compliance with any and all applicable U.S. federal,
state and local, Canadian federal, provincial and local, and foreign statutes,
laws, rules, orders, judgments, decrees and regulations relating to occupational
health and safety, the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
("Environmental Laws"); (ii) have received and are in compliance with all
Governmental Licenses required of them under applicable Environmental Laws to
conduct their respective businesses; and (iii) have not received notice of any
actual or potential liability under any Environmental Law (including, without
limitation, being named as a "potentially responsible party" or "person
responsible" under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended), except where such non-compliance with
Environmental Laws, failure to receive required Governmental Licenses, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect, except as set forth in or contemplated in the Final Memorandum
(exclusive of any amendment or supplement thereto). The Company believes that
the costs and liabilities associated with the effect of Environmental Laws on
the business, operations and properties of the Company and its subsidiaries
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws, or
any Governmental Licenses, any related constraints on operating activities and
any potential liabilities to third parties) will not, individually or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Final Memorandum (exclusive of any amendment or supplement
thereto).

        (ff)  No accumulated funding deficiency, as defined in Section 302 of
the United States Employee Retirement Income Security Act of 1974, as amended
("ERISA") and Section 412 of the Code, whether or not waived, exists with
respect to any plan subject to Title IV of ERISA and maintained by the Company
or any of the Guarantors for employees of the Company, any of the Guarantors or
any member of a "controlled group of corporations," as such term is defined in
the Code, of which the Company, any of its subsidiaries or any ERISA Affiliate
(as defined below) it may acquire from time to time is a part, or any such plan
to which the Company, any of its subsidiaries or any ERISA Affiliate is required
to contribute on behalf of its employees (individually, a "Plan"). Each Plan is
in compliance in all material respects with the presently applicable provisions
of ERISA and the regulations and published interpretations thereunder, except
for such failures as would not have a Material Adverse Effect. The Company and
the Guarantors do not have any knowledge of any event which could reasonably be
expected to result in a liability of any of the Company, the Guarantors or any
ERISA Affiliate to the Pension Benefit Guaranty Corporation (other than for the
payment of applicable premiums). "ERISA Affiliate" means any trade or business
(whether or not incorporated) which together with the Company, any Guarantor or
any of their respective subsidiaries would be treated as a single employer under
the provisions of Title I or Title IV of ERISA following the consummation of the
Spinoff.

        (gg) Except to the extent a Canadian Pension Plan is the result of a
merger and the pre-merger plans were in surplus or that a Canadian Pension Plan
or any of its predecessors has been partially wound up while in surplus and a
pro rata amount of any surplus was not distributed to the departing plan member,
all Canadian Pension Plans (as defined below) and Canadian Benefit Plans (as
defined below) are and have been established, operated and administered, in all
material respects, in compliance with applicable laws and the terms of such
plans (including any applicable collective agreements), and there are no
outstanding material defaults or violations thereunder. All material obligations
of the Company or any of the Guarantors (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed in a timely fashion. None of the Canadian Pension Plans is
fully funded on a solvency basis or on a going concern basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable governmental authorities and which are consistent with generally

8

--------------------------------------------------------------------------------






accepted actuarial principles). All employer and employee payments,
contributions and premiums to be remitted, paid to or in respect of each
Canadian Pension Plan or Canadian Benefit Plan have been remitted or paid in a
timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws. "Canadian Pension Plans" means each plan which is
considered to be a pension plan for the purposes of any applicable pension
benefits standards statute and/or regulation in Canada or a registered pension
plan under the Income Tax Act (Canada) established, maintained or contributed to
by the Company or any Guarantor for their respective employees or former
employees, but shall not mean the Canadian Pension Plan that is maintained by
the Government of Canada or the Quebec Pension Plan that is maintained by the
Government of Quebec. "Canadian Benefit Plans" means all material employee
benefit plans of any nature or kind whatsoever that are not Canadian Pension
Plans and are maintained or contributed to by the Company or any Guarantor
having employees in Canada.

        (hh) The subsidiaries listed on Annex B attached hereto will be, upon
the consummation of the Spinoff, the only "significant subsidiaries" of the
Company (as defined in Rule l-02 of Regulation S-X under the Act).

        (ii)   The Company and the Guarantors or, to the knowledge of the
Company and the Guarantors, any other person associated with or acting on behalf
of the Company, the Guarantors or their respective subsidiaries, has not,
directly or indirectly, while acting on behalf of the Company or its
subsidiaries, violated any provision of the Foreign Corrupt Practices Act of
1977, as amended.

        (jj)   The Company and each of the Company's directors and officers, in
their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the "Sarbanes Oxley Act"),
including Section 402 related to loans.

        (kk) Immediately after the consummation of the Spinoff, the offering of
the Securities and the New Credit Facility, the fair value and present fair
saleable value of the assets of the Company and its subsidiaries, taken as a
whole, will exceed the sum of its stated liabilities and identified contingent
liabilities. None of the Company, the Guarantors or any of their respective
subsidiaries is, nor will any of the Company, the Guarantors or any of their
respective subsidiaries be, after giving effect to the execution, delivery and
performance of this Agreement, the Indenture, the Securities, the Exchange
Securities, the Registration Rights Agreement, the Spinoff Documents, the New
Credit Facility and the consummation of any other of the transactions herein or
therein contemplated, (A) left with unreasonably small capital with which to
carry on its business as it is proposed to be conducted, (B) unable to pay its
debts (contingent or otherwise) as they mature or (C) otherwise insolvent.

        (ll)   The statistical and market-related data included in the Final
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate.

        (mm) Each of the legal proceedings specified in Item 103 of
Regulation S-K and each of the relationships and transactions specified in Item
404 of Regulation S-K that would have been required to be described in a
prospectus if this offering had been registered under the Act has been so
described in the Final Memorandum (exclusive of any amendment or supplement
thereto).

        Any certificate signed by any officer of the Company or any Guarantor
and delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company, as to matters covered thereby, to each Initial
Purchaser.

9

--------------------------------------------------------------------------------



        2.    Purchase and Sale.    Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
and the Guarantors agree to sell to each Initial Purchaser, and each Initial
Purchaser agrees, severally and not jointly, to purchase from the Company and
the Guarantors, at a purchase price of 97.5% of the principal amount thereof,
plus accrued interest, if any, from November 30, 2004 to the Closing Date, the
principal amount of Securities set forth opposite such Initial Purchaser's name
in Schedule I hereto.

        3.    Delivery and Payment.    Delivery of and payment for the
Securities shall be made at 10:00 A.M., New York City time, on November 30,
2004, or at such time on such later date not more than three Business Days after
the foregoing date as the Representatives shall designate, which date and time
may be postponed by agreement between the Representatives and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the "Closing Date"). Delivery of the Securities
shall be made to the Representatives for the respective accounts of the several
Initial Purchasers against payment by the several Initial Purchasers through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.

        4.    Offering by Initial Purchasers.    

        (a)   Each Initial Purchaser acknowledges that the Securities have not
been and will not be registered under the Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.

        (b)   Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company and the Guarantors that:

          (i)  it has not offered or sold, and will not offer or sell, any
Securities within the United States or to, or for the account or benefit of,
U.S. persons (x) as part of their distribution at any time or (y) otherwise
until 40 days after the later of the commencement of the offering and the date
of closing of the offering except:

        (A)  to those it reasonably believes to be "qualified institutional
buyers" (as defined in Rule 144A under the Act), or

        (B)  in accordance with Rule 903 of Regulation S;

         (ii)  neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of
Regulation D) in the United States;

        (iii)  in connection with each sale pursuant to Section 4(b)(i)(A), it
has taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale is being made in reliance on Rule 144A;

        (iv)  neither it, nor any of its Affiliates nor any person acting on its
or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities;

         (v)  it has not entered and will not enter into any contractual
arrangement with any distributor (within the meaning of Regulation S) with
respect to the distribution of the Securities, except with its affiliates or
with the prior written consent of the Company;

        (vi)  it and its Affiliates have complied and will comply with the
offering restrictions requirement of Regulation S;

10

--------------------------------------------------------------------------------






       (vii)  at or prior to the confirmation of sale of Securities (other than
a sale of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases Securities from it during the
distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:

        "The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Act"), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S."

      (viii)  it has not offered or sold and, prior to the date six months after
the date of issuance of the Securities, will not offer or sell any Securities to
persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or as agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995;

        (ix)  it has complied and will comply with all applicable provisions of
the Financial Services and Markets Act 2000 (the "FSMA") with respect to
anything done by it in relation to the Securities in, from or otherwise
involving the United Kingdom;

         (x)  it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of section 21 of the FSMA)
received by it in connection with the issue or sale of any Securities, in
circumstances in which section 21(1) of the FSMA does not apply to the Company;
and

        (xi)  it is an "accredited investor" (as defined in Rule 501(a) of
Regulation D).

        5.    Agreements.    The Company and the Guarantors, jointly and
severally, agree with each Initial Purchaser that:

        (a)   The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Final Memorandum and any amendments
and supplements thereto as they may reasonably request.

        (b)   The Company will not amend or supplement the Final Memorandum
without the prior written consent of the Representatives, which consent shall
not be unreasonably withheld.

        (c)   If at any time prior to the completion of the sale of the
Securities by the Initial Purchasers (as determined by the Representatives), any
event occurs as a result of which the Final Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it should
be necessary to amend or supplement the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Representatives of any
such event; (ii) subject to the requirements of paragraph (b) of this Section 5,
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (iii) supply any supplemented or amended Final
Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

11

--------------------------------------------------------------------------------






        (d)   Each of the Company and the Guarantors will use its reasonable
best efforts to arrange, if necessary, for the qualification of the Securities
for sale by the Initial Purchasers under the laws of such jurisdictions as the
Representatives may reasonably request and will use its reasonable best efforts
to maintain such qualifications in effect so long as required for the sale of
the Securities; provided that in no event shall the Company or any of the
Guarantors be obligated to qualify to do business in any jurisdiction where they
are not now so qualified or to take any action that would subject them to
service of process in suits, other than those arising out of the offering or
sale of the Securities, or taxation in any jurisdiction where they are not now
so subject. The Company will promptly advise the Representatives of the receipt
by the Company or any Guarantor of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose.

        (e)   During the period of two years after the Closing Date, none of the
Company or the Guarantors will, or permit any of their respective Affiliates to,
resell any Securities that constitute "restricted securities" under Rule 144
that have been acquired by any of them.

        (f)    None of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf will, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, which could be integrated with the sale of the Securities in a manner
that would require the registration of the Securities under the Act.

        (g)   None of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf will engage in any form
of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of the Securities in the
United States, and none of the Company, the Guarantors, any of their respective
Affiliates or any person acting on its or their behalf will engage in any
directed selling efforts with respect to the Securities, and each of them will
comply with the offering restrictions requirement of Regulation S. Terms used in
this paragraph have the meanings given to them by Regulation S.

        (h)   So long as any of the Securities are "restricted securities"
within the meaning of Rule 144(a)(3) under the Act, the Company and the
Guarantors will, during any period in which they are not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, provide to each holder
of such restricted securities and to each prospective purchaser (as designated
by such holder) of such restricted securities, upon the request of such holder
or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.

        (i)    The Company will cooperate with the Representatives and use its
reasonable best efforts to permit the Securities and the Exchange Securities to
be eligible for clearance and settlement through The Depository Trust Company.

        (j)    None of the Company, the Guarantors or any of their respective
subsidiaries will for a period of 180 days following the Execution Time, without
the prior written consent of Citigroup, offer, sell or contract to sell, or
otherwise dispose of by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, or announce the offering of, any debt securities issued or
guaranteed by the Company and having a maturity of more than one year (other
than the Securities or the Exchange Securities).

        (k)   None of the Company, the Guarantors or any of their respective
subsidiaries will take, directly or indirectly, any action designed to or which
has constituted or which might reasonably be expected to cause or result in,
under the Exchange Act, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

12

--------------------------------------------------------------------------------






        (l)    The Company and the Guarantors, jointly and severally, agree to
pay the costs and expenses relating to the following matters: (i) the
preparation of the Indenture and the Registration Rights Agreement, the issuance
of the Securities and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the Preliminary Memorandum and the Final Memorandum and each
amendment or supplement to either of them; (iii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Preliminary Memorandum and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities; (v) any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (vi) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vii) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states and any other jurisdictions
specified pursuant to Section 5(d) (including filing fees and the reasonable
fees and expenses of counsel for the Initial Purchasers relating to such
registration and qualification) and the filing with the Canadian securities
regulators in each of the provinces in which sales are made of private placement
notices or similar documents (including filing fees and the reasonable fees and
disbursements of Davies Ward Phillips & Vineberg LLP, Canadian counsel to the
Initial Purchasers, relating to such Canadian private placements);
(viii) admitting the Securities for trading in the PORTAL Market; (ix) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (x) the fees and expenses of the Company's accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (xi) all other costs and expenses incident to the performance by
the Company and the Guarantors of their obligations hereunder. Notwithstanding
the foregoing, the Initial Purchasers shall pay their own expenses, including
the fees and expenses of their counsel (except as provided in clause (vii) above
and in Section 7 hereof).

        (m)  The Company will, for a period of twelve months following the
Execution Time, furnish to the Representatives all reports or other
communications (financial or other) generally made available to stockholders,
and deliver such reports and communications to the Representatives as soon as
they are available, unless such documents are furnished to or filed with the
Commission or any securities exchange on which any class of securities of the
Company is listed and generally made available to the public.

        (n)   The Company will apply the net proceeds from the sale of the
Securities in a manner consistent with the heading "Use of Proceeds" in the
Final Memorandum.

13

--------------------------------------------------------------------------------



        (o)   The Company will make such filings and notices that may be
required by the appropriate Canadian provincial securities commissions and pay
any requisite fees when due.

        6.    Conditions to the Obligations of the Initial Purchasers.    The
obligations of the Initial Purchasers to purchase the Securities shall be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors contained herein at the Execution Time and the Closing Date, to
the accuracy of the statements of the Company and the Guarantors made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and the Guarantors of their obligations hereunder and to the following
additional conditions:

        (a)   The Company shall have requested and caused (i) Sidley Austin
Brown & Wood LLP, counsel for the Company and the Guarantors, to furnish to the
Representatives its opinion, dated the Closing Date and addressed to the
Representatives, the form of which is attached as Annex C and (ii) Baker &
McKenzie LLP, counsel for the Company, to furnish to the Representatives its
opinion, dated the Closing Date and addressed to the Representatives, the form
of which is attached as Annex D.

        (b)   The Company shall have requested and caused Steven S. Heinrichs,
General Counsel of the Company, to furnish to the Representatives his opinion,
dated the Closing Date and addressed to the Representatives, the form of which
is attached as Annex E.

        (c)   The Company shall have requested and caused (i) McCarthy Tétrault
LLP, Canadian counsel for the Company and Neenah Paper Company of Canada
("NPCC"), to furnish to the Representatives its opinion, dated the Closing Date
and addressed to the Representatives, the form of which is attached as Annex F
and (ii) McInnes Cooper LLP, Nova Scotia counsel for the Company and NPCC, to
furnish to the Representatives its opinion, dated the Closing Date and addressed
to the Representatives, the form of which is attached as Annex G.

        (d)   The Representatives shall have received from Weil, Gotshal &
Manges LLP, counsel for the Initial Purchasers, such opinion or opinions, dated
the Closing Date and addressed to the Representatives, with respect to the
issuance and sale of the Securities, the Indenture, the Registration Rights
Agreement, the Final Memorandum (as amended or supplemented at the Closing Date)
and other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

        (e)   The Company shall have furnished to the Representatives a
certificate of the Company, signed by (x) the Chairman of the Board or the
President and (y) the principal financial or accounting officer of the Company,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Final Memorandum, any amendment or supplement to the
Final Memorandum and this Agreement and that:

          (i)  the representations and warranties of the Company in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and

         (ii)  since the date of the most recent financial statements included
in the Final Memorandum (exclusive of any amendment or supplement thereto),
there has been no material adverse change in the financial condition, prospects,
earnings, business or properties of the Company, the Guarantors and their
respective subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Final Memorandum (exclusive of any amendment or supplement
thereto).

        (f)    Each of the Guarantors shall have furnished to the
Representatives a certificate of such Guarantor, signed by (x) the Chairman of
the Board or the President and (y) the principal financial or

14

--------------------------------------------------------------------------------



accounting officer of such Guarantor, dated the Closing Date, to the effect that
the signers of such certificate have carefully examined the Final Memorandum,
any amendment or supplement to the Final Memorandum and this Agreement and that
the representations and warranties of such Guarantor in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and such Guarantor has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date.

        (g)   At the Execution Time and at the Closing Date, the Company shall
have requested and caused Deloitte & Touche LLP to furnish to the
Representatives letters, dated respectively as of the Execution Time and as of
the Closing Date, in form and substance satisfactory to the Representatives,
(i) confirming that they are independent certified public accountants under
Rule 101 of the American Institute of Certified Public Accountants' Code of
Professional Conduct and its interpretations and rulings, (ii) stating, as of
the date thereof (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Final Memorandum, as of a date not more than five days prior to the date
thereof), the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants'
"comfort letters" to underwriters in connection with registered public
offerings. All references in this Section 6(g) to the Final Memorandum include
any amendment or supplement thereto at the date of the applicable letter.

        (h)   Subsequent to the Execution Time, there shall not have been any
change in, or affecting, the financial condition, prospects, earnings, business
or properties of the Company, the Guarantors and their respective subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto), the effect of
which is, in the sole judgment of the Representatives, so material and adverse
as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Final Memorandum (exclusive of
any amendment or supplement thereto).

        (i)    The Securities shall have been designated as PORTAL-eligible
securities in accordance with the rules and regulations of the NASD, and the
Securities shall be eligible for clearance and settlement through The Depository
Trust Company

        (j)    Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company's securities by any "nationally
recognized statistical rating organization" (as defined for purposes of
Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

        (k)   The Company and Kimberly-Clark shall have executed the Spinoff
Documents, and all conditions to the completion of the Spinoff set forth in
Article VII of the Distribution Agreement, other than the conditions set forth
in Section 7.2 with respect to the delivery of the opinion of tax counsel only
and Sections 7.9 and 7.12 thereof, but including the consummation of the
transactions set forth in Sections 2.5(a) through (e) thereof as incorporated
into Article VII by Section 7.12, shall have been satisfied or waived; provided,
however, that any waiver of the conditions set forth in Section 7.12 of the
Distribution Agreement with respect to the consummation of the transactions set
forth in Sections 2.5(a) through (e) shall require the written consent of
Citigroup, which consent shall not be unreasonably withheld.

        (l)    The Company shall have requested and caused Kimberly-Clark to
furnish to the Representatives its undertaking, dated the Closing Date and
addressed to the Representatives, the form of which is attached as Annex H.

15

--------------------------------------------------------------------------------




        (m)  The Company shall have furnished to the Representatives its
undertaking, dated the Closing Date and addressed to the Representatives, the
form of which is attached as Annex I.

        (n)   Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents with
respect to itself and its subsidiaries as the Representatives may reasonably
request.

        (o)   All conditions to funding under the New Credit Facility shall have
been satisfied or waived.

        If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of the Initial Purchasers hereunder may be cancelled at, or at any
time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

        The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, at Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, on the Closing
Date.

        7.    Reimbursement of Expenses.    If (a) the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 6 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company or any Guarantor to
perform any agreement herein or comply with any provision hereof other than by
reason of a default by any of the Initial Purchasers, or (b) the Spinoff is not
consummated on or prior to 11:59 pm, New York City time, on November 30, 2004,
and, as a result, the Company is required to redeem the Securities pursuant to
the special mandatory redemption feature described in the Final Memorandum, the
Company and the Guarantors will reimburse the Initial Purchasers severally
through Citigroup on demand for all expenses (including reasonable fees and
disbursements of its U.S. and Canadian counsel) that shall have been reasonably
incurred by them in connection with the proposed purchase and sale of the
Securities.

        8.    Indemnification and Contribution.    

        (a)   The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory or Canadian provincial law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Memorandum, the Final Memorandum or in any
amendment or supplement thereto or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agree to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the Company
and the Guarantors will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Memorandum, the Final Memorandum or in any amendment
thereof or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Initial Purchaser
through the Representatives specifically for inclusion therein; provided
further, however, that with respect to any untrue statement or omission of a
material fact made in the Preliminary Memorandum, the indemnity agreement
contained in this Section 8(a)

16

--------------------------------------------------------------------------------




shall not inure to the benefit of any Initial Purchaser from whom the person
asserting any such loss, claim, damage or liability purchased the securities
concerned, to the extent that any such loss, claim, damage or liability of such
Initial Purchaser occurs under the circumstance where it shall have been
determined by a court of competent jurisdiction by final and nonappealable
judgment that (w) the Company had previously furnished copies of the Final
Memorandum to the Representatives, (x) delivery of the Final Memorandum was
required by law to be made to such person, (y) the untrue statement or omission
of a material fact contained in the Preliminary Memorandum was corrected in the
Final Memorandum and (z) there was not sent or given to such person, at or prior
to the written confirmation of the sale of such securities to such person, a
copy of the Final Memorandum. This indemnity agreement will be in addition to
any liability that the Company and the Guarantors may otherwise have.

        (b)   Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Company, the Guarantors, each of their
respective Affiliates, directors, officers and each person who controls the
Company or any Guarantor within the meaning of either the Act or the Exchange
Act, to the same extent as the foregoing indemnity from the Company and the
Guarantors to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to the Company by or on
behalf of such Initial Purchaser through the Representatives specifically for
inclusion in the Preliminary Memorandum, the Final Memorandum or in any
amendment or supplement thereto. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company and the
Guarantors acknowledge that (i) the statements set forth in the last paragraph
of the cover page regarding delivery of the Securities and (ii) under the
heading "Plan of Distribution," (A) the 5th sentence of the 9th paragraph
related to market-making activities and (B) the 10th paragraph related to
over-allotment, syndicate covering and stabilization transactions in the
Preliminary Memorandum and the Final Memorandum constitute the only information
furnished in writing by or on behalf of the Initial Purchasers for inclusion in
the Preliminary Memorandum, the Final Memorandum or in any amendment or
supplement thereto.

        (c)   Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party's choice at the indemnifying
party's expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party's election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action;

17

--------------------------------------------------------------------------------




or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle,
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any statement as to or any admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

        (d)   In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company, the Guarantors and the Initial
Purchasers severally (in proportion to their respective purchase obligations
hereunder) agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively "Losses") to which the Company or any Guarantor and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors on the
one hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company, the Guarantors and the Initial Purchasers severally (in
proportion to their respective purchase obligations hereunder) shall contribute
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company and the Guarantors shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by the Company, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the Company or any Guarantor on the one hand or by the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation that does not take account
of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8, each person who controls an
Initial Purchaser within the meaning of either the Act or the Exchange Act and
each director, officer, employee, Affiliate and agent of an Initial Purchaser
shall have the same rights to contribution as such Initial Purchaser, and each
person who controls the Company or any Guarantor within the meaning of either
the Act or the Exchange Act and each officer, director and Affiliate of the
Company or any Guarantor shall have the same rights to contribution as the
Company and the Guarantors, subject in each case to the applicable terms and
conditions of this paragraph (d).

        9.    Default by an Initial Purchaser.    If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in

18

--------------------------------------------------------------------------------




Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser, the Company
or any Guarantor. In the event of a default by any Initial Purchaser as set
forth in this Section 9, the Closing Date shall be postponed for such period,
not exceeding five Business Days, as the Representatives shall determine in
order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company and the Guarantors or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

        10.    Termination.    This Agreement shall be subject to termination in
the absolute discretion of the Representatives, by notice given to the Company
prior to delivery of and payment for the Securities, if at any time prior to
such time (i) trading in the Company's common stock shall have been suspended by
the Commission or the New York Stock Exchange, (ii) trading in securities
generally on the New York Stock Exchange or the Nasdaq National Market shall
have been suspended or limited or minimum prices shall have been established on
such exchange or the Nasdaq National Market; (iii) a banking moratorium shall
have been declared either by U.S. federal or New York State authorities;
(iv) there shall have occurred a material disruption in commercial banking or
securities settlement or clearance services in the United States; or (v) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Representatives, impractical or inadvisable to proceed with the offering
or delivery of the Securities as contemplated in the Final Memorandum (exclusive
of any amendment or supplement thereto).

        11.    Representations and Indemnities to Survive.    The respective
agreements, representations, warranties, indemnities and other statements of the
Company, the Guarantors or their respective officers and of the Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of the
Initial Purchasers or the Company, the Guarantors or any of the indemnified
persons referred to in Section 8 hereof, and will survive delivery of and
payment for the Securities. The provisions of Sections 7 and 8 hereof shall
survive the termination or cancellation of this Agreement.

        12.    Notices.    All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Citigroup General Counsel (fax no.:
(212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York,
New York 10013, Attention: General Counsel; or, if sent to the Company, will be
mailed, delivered or telefaxed to (678) 518-3283 and confirmed to it at Preston
Ridge III, 3460 Preston Ridge Road, Suite 600, Alpharetta, Georgia 30005,
Attention: General Counsel.

        13.    Successors.    This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and, except as expressly set forth in Section 5(h) hereof, no other
person will have any right or obligation hereunder.

        14.    Applicable Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

19

--------------------------------------------------------------------------------




        15.    Jurisdiction.    The Company and the Guarantors agree that any
suit, action or proceeding against the Company or any of the Guarantors brought
by any Initial Purchaser, the directors, officers, employees, Affiliates and
agents of any Initial Purchaser, or by any person who controls any Initial
Purchaser, arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waive any objection which they may
now or hereafter have to the laying of venue of any such proceeding, and
irrevocably submit to the non-exclusive jurisdiction of such courts in any suit,
action or proceeding. The Company and the Guarantors hereby appoint CT
Corporation System, 111 Eighth Avenue, New York, New York 10011 as their
authorized agent (the "Authorized Agent") upon whom process may be served in any
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated herein that may be instituted in any State or U.S.
federal court in The City of New York and County of New York, by any Initial
Purchaser, the directors, officers, employees, Affiliates and agents of any
Initial Purchaser, or by any person who controls any Initial Purchaser, and
expressly accept the non-exclusive jurisdiction of any such court in respect of
any such suit, action or proceeding. The Company and the Guarantors hereby
represent and warrant that the Authorized Agent has accepted such appointment
and has agreed to act as said agent for service of process, and the Company and
the Guarantors agree to take any and all action, including the filing of any and
all documents that may be necessary to continue such appointment in full force
and effect as aforesaid. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon the Company or any
of the Guarantors. The parties hereto each hereby waive any right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.

        16.    Waiver of Immunity.    To the extent that the Company or any of
the Guarantors has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment in aid or otherwise) with respect to itself or any of its property,
the Company and the Guarantors hereby irrevocably waive and agree not to plead
or claim such immunity in respect of their respective obligations under this
Agreement.

        17.    Currency.    To the fullest extent permitted by law, the
obligations of the Company and the Guarantors in respect of any amount due under
this Agreement will, notwithstanding any payment in any currency other than U.S.
dollars (whether pursuant to a judgment or otherwise), be discharged only to the
extent of the amount in U.S. dollars (the "relevant currency") that the party
entitled to receive such payment may, in accordance with its normal procedures,
purchase with the sum paid in such other currency (after any premium and costs
of exchange) on the Business Day immediately following the day on which such
party receives such payment. If the amount in the relevant currency that may be
so purchased for any reason falls short of the amount originally due, the
Company and the Guarantors will pay such additional amounts, in the relevant
currency, as may be necessary to compensate for the shortfall. Any obligation of
the Company or any of the Guarantors not discharged by such payment will, to the
fullest extent permitted by applicable law, be due as a separate and independent
obligation and, until discharged as provided herein, will continue in full force
and effect. If, however, the amount in the relevant currency that may be so
purchased is in excess of the amount originally due, the party who has received
such payment will return such excess amount, in the relevant currency, to the
Company or such Guarantor, as applicable.

        18.    Counterparts.    This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

        19.    Headings.    The section headings used herein are for convenience
only and shall not affect the construction hereof.

        20.    Definitions.    The terms that follow, when used in this
Agreement, shall have the meanings indicated.

20

--------------------------------------------------------------------------------




        21.    Further Agreement.    Notwithstanding any other provision of this
Agreement, in the event that the sale of the Securities takes place in
accordance with Section 2 of this Agreement but the Spinoff is not consummated
on or prior to 11:59 pm, New York City time, on November 30, 2004, and, as a
result, the Company is required to redeem the Securities pursuant to the special
mandatory redemption feature described in the Final Memorandum, then (i) each of
the Initial Purchasers shall promptly reimburse the Company for the "spread"
paid by the Company to the Initial Purchasers on the Closing Date (i.e. 2.5% of
the principal amount of Securities purchased by such Initial Purchasers), and
(ii) the Company shall reimburse the Initial Purchasers for their expenses as
provided in Section 7 of this Agreement as if the sale of the Securities had not
been consummated.

        "Act" shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

        "Affiliate" shall have the meaning specified in Rule 501(b) of
Regulation D.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in the City of New York.

        "Citigroup" shall mean Citigroup Global Markets Inc.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Commission" shall mean the Securities and Exchange Commission.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Execution Time" shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.

        "Investment Company Act" shall mean the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission promulgated
thereunder.

        "NASD" shall mean the National Association of Securities Dealers, Inc.

        "PORTAL" shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of the NASD.

        "Regulation D" shall mean Regulation D under the Act.

        "Regulation S" shall mean Regulation S under the Act.

        "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

21

--------------------------------------------------------------------------------



        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company, the Guarantors and the several Initial Purchasers.


 
 
Very truly yours,
 
 
Neenah Paper, Inc.
 
 
By:
/s/  BONNIE C. LIND      

--------------------------------------------------------------------------------

Name: Bonnie C. Lind
Title: Vice President
 
 
Neenah Paper Sales, Inc.
 
 
By:
/s/  BONNIE C. LIND      

--------------------------------------------------------------------------------

Name: Bonnie C. Lind
Title: Vice President
 
 
Kimberly-Clark Michigan, Inc.
 
 
By:
/s/  BONNIE C. LIND      

--------------------------------------------------------------------------------

Name: Bonnie C. Lind
Title: Vice President
 
 
Neenah Paper Company of Canada
 
 
By:
/s/  BONNIE C. LIND      

--------------------------------------------------------------------------------

Name: Bonnie C. Lind
Title: Vice President        

--------------------------------------------------------------------------------




The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
 
 
 
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
J.P. Morgan Securities Inc.
 
 
 


By:
Citigroup Global Markets Inc.
 
By:
/s/  WHIT MARSHALL      

--------------------------------------------------------------------------------

Name: Whit Marshall
Title: Director
 
For themselves and the other several Initial Purchasers named in Schedule I to
the foregoing Agreement.
 

--------------------------------------------------------------------------------




SCHEDULE I


Initial Purchasers

--------------------------------------------------------------------------------

  Principal Amount of
Securities
to be Purchased

--------------------------------------------------------------------------------


Citigroup Global Markets Inc.
 
$
75,000,000
Goldman, Sachs & Co.
 
 
75,000,000
J.P. Morgan Securities Inc.
 
 
75,000,000    

--------------------------------------------------------------------------------


Total
 
$
225,000,000    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SCHEDULE I
